Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00136-CV

                              IN THE INTEREST OF R.L.M.

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-02182
                    Honorable Richard Garcia, Associate Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the order terminating appellant’s
parental rights is AFFIRMED. No costs of appeal are taxed against appellant.

       SIGNED June 13, 2018.


                                               _____________________________
                                               Karen Angelini, Justice